Citation Nr: 1712649	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral big toe disability, to 
include as secondary to service-connected hepatitis C. 

2.   Entitlement to service connection for chronic arthritis of the joints other than the cervical spine, to include as secondary to service-connected hepatitis C or service-connected diabetes mellitus type II. 

3.   Entitlement to service connection for a stroke and seizure disability, to include as secondary to service-connected hepatitis C or service-connected diabetes mellitus type II. 

4.   Entitlement to an increased rating for low back pain with mild degenerative changes, rated as 10 percent disabling prior to August 27, 2013, as 20 percent disabling from August 27, 2013 to August 21, 2015 and 40 percent disabling since August 21, 2015.

5.   Entitlement to an increased rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to August 27, 2013, and as 20 percent disabling since August 27, 2013.

6.   Entitlement to an increased rating for left lower extremity radiculopathy,  rated as 10 percent disabling prior to August 27, 2013, and as 20 percent disabling since August 27, 2013. 

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, now includes diabetic nephropathy associated with hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

Additionally, in a February 2015 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's claim for an increased rating for diabetes mellitus type II, now includes diabetic nephropathy associated with hepatitis C.  The Veteran subsequently filed a notice of disagreement.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2014, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been associated with the record. 

In June 2015, the Board remanded the instant matters for additional development.

In a November 2015 rating decision, the AOJ awarded a 40 percent rating for low back pain with mild degenerative changes, effective from August 21, 2015.  The Veteran has consistently maintained throughout the appellate period that higher ratings are warranted for his low back pain.   As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and has expressly sought higher ratings, his low back pain with mild degenerative changes claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its June 2015 remand, the Board instructed the AOJ to request that the Veteran provide the names, addresses and approximate dates of all medical care providers that had treated him for his claimed disabilities and to obtain any such identified records after appropriate releases were provided.  The Board further instructed the AOJ to obtain all available VA treatment records and to obtain addendum opinions as to the claims for service connection for a bilateral toe disability, chronic arthritis of the joints and a stroke disability.  Finally, the Board instructed the AOJ to obtain examinations to determine the current nature and severity of the Veteran's service-connected low back disability, right lower extremity radiculopathy and left lower extremity radiculopathy.

The AOJ provided the Veteran with such a letter in August 2015 and obtained addendum opinions as to the claims for service connection for a bilateral toe disability, chronic arthritis of the joints and a stroke disability in August 2015.  In addition, a VA back examination was conducted in August 2015 that addressed the severity of the Veteran's lumbar spine and right and left lower extremity radiculopathy.  However, the Veteran's VA treatment records were not requested or otherwise associated with the record.  On remand, such records should be obtained.

With respect to the Veteran's claim for an increased rating for diabetes mellitus, type II, the Board notes that a rating decision issued in February 2015 denied such benefit.  Thereafter, in June 2015, the Veteran entered a notice of disagreement as to the denial of such issue.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2016).  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).   However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to an increased rating for diabetes mellitus type II, now includes diabetic nephropathy associated with hepatitis C.  Advise the Veteran of the time period in which to perfect his appeal.   If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  Obtain all available VA treatment records, including any VA medical records dated in 2002 and 2003 from the VA Medical Center in Fort Myer, Virginia.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.                     § 5103A(b)(2) and 38 C.F.R. § 3.159 (e). 

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




